0:18-cv-01416-CMC            Date Filed 12/23/20     Entry Number 280        Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

Robert Louis Garrett, Jr.,              )             Case No. 0:18-cv-1416-CMC
                                        )
                     Plaintiff,         )
      v.                                )                            ORDER
                                        )
Chad Binkley; Charles M. Williams, Jr.; )
Kevin D. Cross,                         )
                                        )
                     Defendants.        )
___________________________________ )

       This matter is before the court on Defendants’ Motions for Summary Judgment. ECF Nos.

207 (Binkley motion), 263 (Williams and Cross motion). Pursuant to 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 (B)(2)(e), DSC, this matter was referred to United States Magistrate Judge Paige

J. Gossett for pretrial matters. Because Plaintiff is proceeding pro se, Roseboro Orders were mailed

to Plaintiff, advising him of the importance of the dispositive motions and the need to file adequate

responses. ECF Nos. 208, 265.

       Plaintiff’s response to Defendant Binkley’s motion was due by March 19, 2020, including

the three additional days because Plaintiff was served by mail. The Magistrate Judge granted

Plaintiff’s first motion for extension (ECF No. 211), as Plaintiff alleged he had not received

Defendants’ motion for summary judgment, and Plaintiff was given until April 15, 2020, to

respond. ECF No. 217. 1 Due to the COVID-19 pandemic, a Standing Order was issued by the

court on March 16, 2020, extending existing deadlines for 21 more days, making Plaintiff’s

response deadline May 6, 2020. ECF No. 224.



1
 In this Docket Text Order, Plaintiff was warned that failure to comply with the court’s order that
he file a response by April 15, 2020, may result in dismissal of the Complaint. Id.
0:18-cv-01416-CMC          Date Filed 12/23/20        Entry Number 280      Page 2 of 5




       Instead of filing a substantive response, Plaintiff filed an affidavit pursuant to Rule 56(d)

of the Federal Rules of Civil Procedure, arguing he was not able to respond to the motion for

summary judgment because of Defendants’ refusal to produce certain documents in discovery.

ECF No. 232. On May 15, 2020, the Magistrate Judge declined to defer ruling on the summary

judgment motion because Plaintiff had “ample opportunity to obtain the requested documents

during the normal course of discovery in this matter,” but “did not avail himself of the remedies

provided by the Federal Rules of Civil Procedure for obtaining these documents during the

discovery period.” ECF No. 233 at 3. The Magistrate Judge therefore denied his request to defer

ruling on the motion for summary judgment and ordered Plaintiff to advise the court whether he

wished to continue with his case and to file a response to the summary judgment motion by May

29, 2020. He was notified that if he failed to respond, the Magistrate Judge would recommend

dismissal with prejudice for failure to prosecute. Id. at 4.

       Plaintiff appealed the Magistrate Judge’s Order to this court. ECF No. 236. He requested

the court “file an Order mandating that the Defendants turn over the herein referenced Discovery.”

Id. at 1. He argued he had been diligent in pursuing this discovery and Defendants had refused to

produce it. He contended summary judgment was inappropriate because he had shown SCDC

subjects mental health residents like himself to cruel and unusual punishment, and discovery was

needed to effectively respond to the summary judgment motion. Id. at 5. He requested this court

overrule the Magistrate Judge’s order, file an order requiring Defendants to produce the requested

documents, and give Plaintiff ample time to file a response to the summary judgment motion. Id.

       The Magistrate Judge’s Order at ECF No. 233 was affirmed by this court, and Plaintiff was

directed to file a response to Defendants’ motion for summary judgment no later than June 26,



                                                  2
0:18-cv-01416-CMC          Date Filed 12/23/20       Entry Number 280        Page 3 of 5




2020. 2 ECF No. 241. This court warned a failure to do so may lead to a finding that Plaintiff failed

to prosecute his case and may result in dismissal with prejudice for that reason. Id.

       On July 1, 2020, Plaintiff filed an additional motion for extension of time to respond to the

Motion for Summary Judgment. ECF No. 247. The Magistrate Judge granted that motion, and

extended Plaintiff’s deadline to August 25, 2020. ECF No. 248. Plaintiff was directed “to act

diligently and file the best response he can to Defendants’ motion by that date with the resources

available to him.” Id. While the Magistrate Judge recognized “the many delays and complications

caused by the current COVID-19 pandemic, it also note[d] that Plaintiff ha[d] been given over four

months to prepare a response, and the pandemic does not warrant indefinite delay.” Id. On August

31, 2020, the court received Plaintiff’s next motion for extension of time. ECF No. 257. The

Magistrate Judge entered a Docket Text Order on September 4, 2020, stating “Plaintiff must

comply with the [July 6, 2020] order and file a response to Defendant’s Motion for Summary

Judgment by October 2, 2020. Plaintiff is warned that if he fails to file a response, this action may

be decided on the record presented in support of the defendants’ motion, or may be recommended

for dismissal for failure to prosecute.” ECF No. 258.

       While Defendant Binkley’s motion was pending, Defendants Williams and Cross filed

multiple motions for extensions of their dispositive motion deadline. 3 ECF Nos. 235, 243, 251.

These were granted, and the deadline for such a motion was ultimately set for August 4, 2020.

ECF No. 252. On September 4, 2020, the Magistrate Judge entered a text order directing the



2
  Plaintiff was reminded to respond specifically to Defendant Binkley’s motion in this matter, and
to address his claims related only to that Defendant.
3
 Due to service of the Complaint on the Defendants at different times, the dispositive motions
deadlines were different.
                                            3
0:18-cv-01416-CMC          Date Filed 12/23/20        Entry Number 280          Page 4 of 5




parties to inform the court in writing of the status of the case on or before September 11, 2020, and

to advise the court whether the case is ready for trial. ECF No. 259. Defendants Cross and

Williams filed the status report (explaining the deadline for dispositive motions had been mis-

calendared by mistake), a motion for extension, and a motion for summary judgment on September

11. ECF No. 262, 263, 264. This final extension was granted (ECF No. 267) and a Roseboro

Order was entered directing Plaintiff to respond to the motion for summary judgment by October

18, 2020, including three mailing days (ECF No. 265).

       No timely response was received, and on October 23, 2020, the Magistrate Judge entered

an Order directing Plaintiff to advise whether he wished to continue this case and to file a response

to the motion for summary judgment by November 6, 2020. ECF No. 271. He was specifically

advised failure to respond would subject his claims against Williams and Cross to dismissal for

failure to prosecute. Id. On November 12, 2020, Plaintiff filed an additional motion for extension

of time. ECF No. 274.

       On November 18, 2020, the Magistrate Judge issued an Order denying Plaintiff’s motion

for extension of time and a Report recommending both motions for summary judgment be granted

on the merits of Plaintiff’s excessive force claim against Defendants Binkley, Williams, and Cross.

ECF No. 275. Objections to the Report were due December 5, 2020, including three mailing days.

Id. Plaintiff has not filed objections and the deadline to do so has expired.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Matthews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made
                                                  4
0:18-cv-01416-CMC            Date Filed 12/23/20        Entry Number 280         Page 5 of 5




by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After reviewing the complaint, the motions, the applicable law, the record, and the Report

and Recommendation of the Magistrate Judge, the court finds no clear error. The court notes

Plaintiff has received numerous extensions to file responses to the summary judgment motions,

but has failed to so respond. He was also warned, several times, of the possibility that his case

would be dismissed or ruled on the merits without a response if he failed to file a substantive

response, and was directed to respond to the motions with the resources available to him. See,

e.g., ECF Nos. 248, 258. Accordingly, the Report and Recommendation of the Magistrate Judge

is adopted and incorporated by reference.

        Defendants’ motions for summary judgment (ECF Nos. 207, 263) are granted, and this

matter is dismissed with prejudice.

        IT IS SO ORDERED.

                                                                 s/Cameron McGowan Currie
                                                                 CAMERON MCGOWAN CURRIE
                                                                 Senior United States District Judge
Columbia, South Carolina
December 23, 2020




                                                    5
